AFFIRM; and Opinion Filed July 9, 2013.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01660-CR
                                      No. 05-12-01661-CR

                         BARBARA JEAN SLAUGHTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-33772-R, F12-33845-R

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers

       Barbara Jean Slaughter waived a jury and pleaded guilty to theft of property valued at

$1,500 or more but less than $20,000 and arson causing bodily injury. See TEX. PENAL CODE

ANN. §§ 28.02(a), (d)(1), 31.03(a), (e)(4)(A) (West 2011). The trial court assessed punishment

at two years’ confinement in state jail for the theft and fifteen years’ imprisonment for the arson.

In two issues, appellant contends the sentences violate her constitutional rights under both the

United States and Texas Constitutions. We affirm the trial court’s judgments.

       The background of the cases and the evidence admitted at trial are well known to the

parties, and we, for that reason, limit recitation of the facts. We issue this memorandum opinion
pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is

well settled.

        Appellant contends the sentences assessed are grossly disproportionate to the crimes and

inappropriate to the offender, in violation of the Eighth and Fourteenth Amendments to the

United States Constitution and Article I, Section 13 of the Texas Constitution. See U.S. CONST.

amend. VIII, XIV; TEX. CONST. art. I, § 13. Appellant asserts that because she suffers from

alcoholism and drug addiction, and only committed the arson after an extended period of

drinking, the punishment assessed is severe.         Appellant argues she should have received

treatment and not prison terms. The State responds appellant has not preserved her complaint for

appellate review and, alternatively, the sentences assessed are neither cruel nor unusual

punishment. We agree with the State.

        Appellant did not complain about the sentences either at the time they were imposed or in

motions for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.). Consequently, appellant has not preserved this issue for

appellate review.

        Additionally, punishment that is assessed within the statutory range for an offense is

neither excessive nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772

(Tex. App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim.

App. 1984).     Arson causing bodily injury is a first-degree felony offense punishable by

imprisonment for life or for any term of not more than ninety-nine years or less than five years,

and an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN. §§ 12.32, 28.02(d)(1).

Theft of property valued at $1,500 or more but less than $20,000 is a state-jail felony punishable

by confinement in a state jail facility for not more than two years or less than 180 days, and an



                                               -2-
optional fine not to exceed $10,000. See TEX. PENAL CODE ANN. §§ 12.35, 31.03(e)(4)(A).

Appellant’s sentences are within the statutory punishment ranges for the offenses. We conclude

the record does not support appellant’s complaint that her sentences are disproportionate. We

resolve appellant’s two issues against her.

       We affirm the trial court’s judgments.



                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE



Do Not Publish
TEX. R. APP. P. 47

121660F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


BARBARA JEAN SLAUGHTER,                            Appeal from the 265th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-33772-R).
No. 05-12-01660-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Moseley and Bridges participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 9, 2013.



                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


BARBARA JEAN SLAUGHTER,                            Appeal from the 265th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-33845-R).
No. 05-12-01661-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Moseley and Bridges participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 9, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -5-